Citation Nr: 1603087	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-20 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office. 


FINDINGS OF FACT

1.  There is credible supporting evidence that reasonably corroborates that the Veteran served in Vietnam during the Vietnam Era.

2.  The Veteran has a diagnosis of type 2 diabetes mellitus. 


CONCLUSION OF LAW

Service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.   As the decision in this matter is favorable to the Veteran, discussion of the VCAA is not necessary. 



Legal Criteria, Factual Background and Analysis

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides during service in the Navy.  He asserts that while serving aboard the USS Oklahoma City, he made several helicopter trips to Hue City and Da Nang in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, to include type 2 diabetes mellitus, may be presumed to be service connected (as due to exposure to herbicides) if manifested in a veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. §3. 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95   (Fed. Cir. 2008).  Whether or not a veteran served in Vietnam is a factual determination to be made based on factual evidence in the case.

The Veteran's service records show that he served (primarily as a helicopter pilot) in the Navy from December 1968 to September 1973, including on the USS Oklahoma City from November 1968 to March 1972.  He was awarded a Combat Action Ribbon as a consequence of that vessel coming .under fire from North Vietnamese coastal defense batteries on several occasions from April 7, 1972 to April 30, 1972 and was a during the Vietnam War.  Flight logs signed by the Veteran, dated from in January 1972 through April 1972 show multiple flights with destinations not specified.

The Veteran's postservice treatment records show he was receiving treatment for type 2 diabetes mellitus, first diagnosed in January 1998.  It is not in dispute that he has type 2 diabetes mellitus.  

In a June 2014 letter, a former fellow service-member, self-identified as the officer in charge of the helicopter detachment on board the USS Oklahoma City, from January 1972 to June 1972, confirms that the Veteran as a pilot in his helicopter detachment, and goes on to relate that the Veteran flew into combat zones, including into Da Nang. 

As the evidence outlined above shows that the Veteran served in the Vietnam Era and has a diagnosis of type 2 diabetes mellitus, under the governing law and regulations, the critical (and dispositive) question remaining is whether or not he served in the Republic of Vietnam (to warrant a presumption of exposure to herbicides.  The Board undertakes this fact-finding mindful that by virtue of having served in combat the Veteran is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

At the outset, the Board observes that on its face the Veteran's account that by virtue of his duties as a helicopter pilot he set foot (landed) in Vietnam entirely plausible, logical, credible-sounding.  The mission of helicopter units (such as the Veteran's) on ships s stationed off (but proximate to) the shore of Vietnam was (as is noted in the record) to provide support for ground forces in Vietnam; reasonably, that would have included transport of supplies and personnel from ship to shore, and vice versa.  Furthermore the Board assumes that the provider of the June 2014 letter was indeed the commanding officer of the Veteran's helicopter unit (and by virtue of the responsibilities of that position would have been aware of the Veteran's missions).  The Board has no reason to question the veracity of the "buddy" statement corroborating the Veteran's accounts, and finds both to be credible.  
The further analysis in this matter is straightforward.  The evidence shows that he served in Vietnam, and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (e).  It is not in dispute that he has type 2 diabetes mellitus.  Applying the governing law and regulations to the facts shown, his type 2 diabetes mellitus may be presumed to be service connected.


ORDER

Service connection for type 2 diabetes mellitus is granted.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


